DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 01/21/2022 has been entered. Claims 21-25 remain pending in the current application. The amendment overcomes the drawing objection and the claim objection included in the Non-Final Rejection dated 07/21/2021. The 35 U.S.C. 112 rejection of the Non-Final Rejection is also withdrawn, as the claims rejected under 35 U.S.C. 112 have been cancelled. Claims 1-20 have also been cancelled.

Claim Objections
Claims 22-25 are objected to because of the following informalities:  each instance of “claim 1” should be replaced with “claim 21” in order to maintain proper antecedent bases between the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 5,497,913 A).
	Regarding claim 21, an embodiment of Baker illustrated in figures 5-8 discloses a fishing accessory, comprising:
first and second portions formed of a plastic and having a hemicylindrical shape having a long axis and a short axis (figures 5-8, first half 122 and second half 124; column 6, lines 25-26, “closure devices…120…are constructed from molded plastic,”), and
the first and second portions are joined with a hinge to allow the first and second portions to be opened and closed around a fishing line (figure 5, hinge 126).
The embodiment of Baker illustrated in figures 5-8 does not appear to specifically disclose wherein an interior surface of at least the first portion includes at least one groove running the length of the first portion parallel to the long axis.
Another embodiment of Baker, illustrated in figure 11, teaches an interior surface of at least a first portion including at least one groove running along the length of the first portion parallel to the first portion’s long axis (figure 11, first bar 172 and recess 176).


Regarding claim 22, Baker as modified discloses the limitations of claim 21, and further discloses wherein at least one of the first and second portions includes a nub (figure 5, finger 138) that engages a corresponding recess in the other of the first and second portions (figure 5, depression 141) when the first and second portions are closed around the fishing line (figure 6).

Regarding claim 23, Baker as modified discloses the limitations of claim 21, and further discloses wherein the first and second portions are formed of a thermoplastic with elastomeric features (column 6, lines 25-26).

Regarding claim 24, Baker as modified discloses the limitations of claim 21, and further discloses wherein closing the first and second portions around the fishing line creates a friction sufficient to substantially immobilize the first and second portions relative to the fishing line (figure 14; column 4, lines 49-51, “As shown in FIG. 14, a closure device 60 closes of open end 30 of bag 20 by passing bag 20 through a constricted passage,”; column 5, lines 15-17, “…to releasably lock first half 122 to second half 124…,”; column 5, lines 35-37, “…bag 20 is squeezed between first half 122 and second half 124 to close the open end 30…,”; although Baker does not appear to specifically show a fishing line, the closure device is capable of creating a friction sufficient to substantially immobilize first and second portions relative to a fishing reel).

.

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the cited references fail to teach all the limitations of claim 21 and its dependent claims (Remarks, pg. 5), the Examiner brings attention to Baker, which has been employed as the only reference in the instant action. Baker as employed in the instant action teaches the limitations of all the now-presented claims. As the new claims include additional limitations that were not presented prior to the Non-Final Rejection, the new claims for this instant action have new grounds from Baker, with the cited references of the Non-Final Rejection not being used in the instant action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647